DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims 1 and 11 are objected to because of the following informalities: 
Regarding claim 1, the claims should be written in proper claim form by including a transition phrase to clearly distinguish between the preamble and the body of the claim, by using proper punctuations, and by amending dependent claims to show proper antecedent basis. In this particular instinct, it’s not clear what portions of the recited claim are part of the preamble and which portion is part of the body. 
Regarding Claim 11, “at least one of details” should say “at least one detail”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hirota (JP 2010036806 A) in view of Toyoda (US 20190009794 A1).
	
Regarding claim 1, Hirota teaches a steering system of a vehicle, comprising an operation member to be operated by a driver, a steering device configured to steer a wheel ([0001] electric power steering apparatus), and a controller configured to control the steering system ([0011] a control unit), 
	Wherein the controller is configured to parrallelly execute a main process including a process in which the controller controls the steering device to perform steering of the wheel in accordance with an operation of the operation member ([0011-0012] Controller unit that controls process of a steering torque (main process)) and an auxiliary process relating to an operation of the steering system ([0011-0012] a failure diagnosis process of diagnosing a failure of the controller (auxiliary process), that means the two processes are running at same time/parallel) 

	However, Toyoda teaches configured to change an execution ratio of the main process and an execution ratio of the auxiliary process. ([0051] the process undertake by the control module to generate the collaborative controls for operating the vehicle includes combing the inputs together in varying ratios depending on multiple factors, that means system change the execution ratio of different processes). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirota to incorporate the teachings of Toyoda and vary the ratios of the main and auxiliary processes to assist with the load on the controller while operating the vehicle. 
	Regarding claim 2, the combination of Hirota and Toyoda teaches the steering system according to claim 1. Furthermore, Hirota teaches wherein the auxiliary process includes a breakdown-tendency recognition process of recognizing that the system has a tendency to break down. ([0011] a failure diagnosis process, which means a process is used to recognize when a system is likely to fail causing a steering failure) 
	
Regarding claim 5, the combination of Hirota and Toyoda teaches the steering system according to claim 1. Hirota does not teach wherein the controller is configured to change the execution ratio of the main process and the execution ratio of the auxiliary process based on at least one of an operating state of the steering system, a surrounding environment of the vehicle, and a running state of the vehicle.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirota to incorporate the teachings of Toyoda and change the execution ratios based on the surrounding environment and running state of the vehicle in order to  effectively operate the vehicle.

Regarding claim 11, the combination of Hirota and Toyoda teaches the steering system according to claim 1. Hirota does not teach wherein the controller is configured to change the execution ratio of the main process and the execution ratio of the auxiliary process by changing at least one of details of the main process and details of the auxiliary process. 
However Toyoda teaches wherein the controller is configured to change the execution ratio of the main process and the execution ratio of the auxiliary process by changing at least one of details of the main process and details of the auxiliary process.  ([0051] varying ratios depending on multiple factors as embodied by the different informational elements (the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirota to incorporate the teachings of Toyoda and change the execution ratios based on the details of the processes in order to effectively operate the vehicle.

Claims 4, 6, 7, 9, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hirota (JP 2010036806 A) and Toyoda (US 20190009794 A1) in view of Matsuno (US 20160121906 A1).

Regarding claim 4, the combination of Hirota and Toyoda teaches the steering system according to claim 1. The combination does not teach wherein the auxiliary process includes a system appropriateness determining process of determining whether or not the steering system is in a state in which the steering of the wheel is appropriately performed. 
However, Matsuno teaches wherein the auxiliary process includes a system appropriateness determining process of determining whether or not the steering system is in a state in which the steering of the wheel is appropriately performed. ([0033] if the driver does not perform a driving operation the travel controller executes evacuation control (therefore, if the driver does perform a driving operation it does not execute control because the steering of the wheel is being performed appropriately). 


Regarding claim 6, the combination of Hirota and Toyoda teaches the steering system according to claim 1. The combination does not teach wherein the controller is configured to increase the execution ratio of the main process when a running speed of the vehicle is no lower than a threshold speed. 
However, Matsuno teaches wherein the controller is configured to increase the execution ratio of the main process when a running speed of the vehicle is no lower than a threshold speed. ([0028 ] and [0033] a switch group is a group of switches relating to control for assisting driving by a driver, a switch for executing travel control at a present fixed speed, that means at a specific speed the execution ratio of the main process (driving at that speed) will be higher than any other process running). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hirota and Toyoda to incorporate the teachings of Matsuno and change the execution ratio based on speed in order to operate the vehicle more effectively.

Regarding claim 7, the combination of Hirota and Toyoda teaches the steering system according to claim 1. The combination does not teach wherein the controller is configured to increase the execution ratio of the main process when the vehicle is running straightforward. 
However, Matsuno teaches wherein the controller is configured to increase the execution ratio of the main process when the vehicle is running straightforward. ([0028 ] and [0033] a switch group is a group of switches relating to control for assisting driving by a driver, a switch for executing lane keep control, (which is travel control of staying in a set travel lane or going straightforward)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hirota and Toyoda to incorporate the teachings of Matsuno and change the execution ratio based on driving direction in order to operate the vehicle more efficiently.

Regarding claim 9, the combination of Hirota and Toyoda teaches the steering system according to claim 1. The combination does not teach wherein the controller is configured to increase the execution ratio of the main process in a high-controllability required situation in which high controllability is required for the steering wheel. 
However, Matsuno teaches wherein the controller is configured to increase the execution ratio of the main process in a high-controllability required situation in which high controllability is required for the steering wheel. ([0028] a switch group is a group of switches relating to control for assisting driving by a driver, a switch for canceling the respective control 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hirota and Toyoda to incorporate the teachings of Matsuno and change the execution ratio based on high controllability situations in order to increase the safety of the vehicle operation.

Regarding claim 10, the combination of Hirota and Toyoda teaches the steering system according to claim 1. The combination does not teach wherein the controller is configured to be operable in a first mode and operable in a second mode in which the execution ratio of the main process is set to be lower in than that in the first mode and the execution ratio of the auxiliary process is set to be high than that in the first mode, and wherein the controller is configured to witch an operation mode thereof between the first mode and the second mode. 
However, Matsuno teaches wherein the controller is configured to be operable in a first mode and operable in a second mode in which the execution ratio of the main process is set to be lower in than that in the first mode and the execution ratio of the auxiliary process is set to be high than that in the first mode ([0028] a switch group is a group of switches relating to control for assisting driving by a driver, a switch for executing automatic driving control, in which all of these control operations are performed, that means in a first mode the auxiliary process (automatic driving controls) execution ratio is higher than the main process) and 
Wherein the controller is configured to witch an operation mode thereof between the first mode and the second mode. ([0028] a switch for canceling the respective control 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hirota and Toyoda to incorporate the teachings of Matsuno and change the execution ratio based on different modes in order to operate the vehicle more efficiently.

Regarding claim 12, the combination of  Hirota and Toyoda teaches the steering system according to claim 11, the combination does not teach wherein the controller is configured to selectively execute, as at least a part of the main process, one of: a first steering process in which the controller controls the steering device to perform the steering the wheel based on detection by a plurality of sensors; and a second steering process in which the controller controls the steering device to perform the steering of the wheel based on detection by a part of the plurality of sensors, and wherein the controller is configured to execute the first steering process when increasing the execution ratio of the main process and to execute the second steering process when decreasing the execution ratio of the main process. 
However, Matsuno teaches wherein the controller is configured to selectively execute, as at least a part of the main process, one of: a first steering process in which the controller controls the steering device to perform the steering the wheel based on detection by a plurality of sensors ([0031] control device that controls an assist torque generated by an electric steering motor provided in a steering system of the vehicle on the basis of the vehicle speed, the steering torque and other vehicle information); and a second steering process in which the 
Wherein the controller is configured to execute the first steering process when increasing the execution ratio of the main process and to execute the second steering process when decreasing the execution ratio of the main process. ([0028] the switch group is a group of switches relating to control for assisting driving by a driver, a switch for canceling the respective control operations (increasing the ratio for the main process by decreasing the ratio of the auxiliary proves), a switch for executing lane deviation (decreasing the ratio for the main process by increasing the ratio of an auxiliary process)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hirota and Toyoda to incorporate the teachings of Matsuno and execute difference processes based on execution ratio, in order to operate the vehicle more effectively.  

Regarding claim 13, the combination of Hirota, Toyoda, and Matsuno teaches the steering system according to claim 12, Hirota does not teach wherein the controller is configured not to execute the second steering process when the steering system is in a state in which a difference between the steering of the wheel by the first process and the steering of the wheel by the second steering process is out of permissible range.
However, Toyoda teaches wherein the controller is configured not to execute the second steering process when the steering system is in a state in which a difference between 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hirota and Toyoda to incorporate the teachings of Matsuno and not do the second process if the difference is too great in order to operate the vehicle in safe manner. 

Claim 3 and 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hirota (JP 2010036806 A) and Toyoda (US 20190009794 A1) in view of Xue (US 20190284921 A1) 

Regarding claim 3, the combination of Hirota and Toyoda teaches the steering system according to claim 2. Hirota teaches wherein the breakdown tendency recognition process includes a process of determining that the system has the tendency to break down ([0011] a failure diagnosis process, which means a process is used to recognize when a system is likely to fail causing a steering failure). 

However, Xue teaches the tendency to break down based on cumulative application of an external force that leads to a breakdown of the steering system. ([0031] the processing system determines constraints and ranges such as fatigue failure on the steering system, the examiner interpreting the fatigue failure as external force).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hirota and Toyoda to incorporate the teachings of Xue and have the breakdown tendency include an external force in order to operate the vehicle in safe manner. 

Regarding claim 8, the combination of Hirota and Toyoda teach the steering system according to claim 1. Hirota teaches wherein the auxiliary process includes a breakdown-tendency recognition process of recognizing that the system has a tendency to break down ([0011] a failure diagnosis process, which means a process is used to recognize when a system is likely to fail causing a steering failure).
Hirota does not teach wherein the controller is configured to increase the execution ratio of the auxiliary process in a situation in which it is expected that there is a possibility of application of an external force that leads to a breakdown of the steering system. 
However, Toyoda teaches wherein the controller is configured to increase the execution ratio of the auxiliary process in a situation ([0051] the process undertake by the control module to generate the collaborative controls for operating the vehicle includes combing the inputs 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirota to incorporate the teachings of Toyoda and vary the ratio of the auxiliary processes to assist with the load on the controller while operating the vehicle. 
The combination does not teach that there is a possibility of application of an external force that leads to a breakdown of the steering system. 
However, Xue teaches that there is a possibility of application of an external force that leads to a breakdown of the steering system ([0031] the processing system determines constraints and ranges such as fatigue failure on the steering system, the examiner interpreting the fatigue failure as external force).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hirota and Toyoda to incorporate the teachings of Xue and have the breakdown tendency include an external force in order to operate the vehicle in safe manner. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha P Pelow whose telephone number is (408)918-7533.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.P.P./             Examiner, Art Unit 3667       

/FARIS S ALMATRAHI/             Supervisory Patent Examiner, Art Unit 3667